                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

RUFUS EDWARD JONES,                                   )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )        No. 1:19-cv-04746-JPH-TAB
                                                      )
CATHERINE TAYLOR, et al.                              )
                                                      )
                              Defendants.             )


 ORDER DISCUSSING REQUEST TO PROCEED ON APPEAL IN FORMA PAUPERIS

       The plaintiff seeks leave to proceed on appeal without prepayment of the appellate fees of

$505.00. “An appeal may not be taken in forma pauperis if the trial court certifies that the appeal

is not taken in good faith.” 28 U.S.C. § 1915(a)(3). “Good faith” within the meaning of § 1915 is

judged by an objective, not a subjective, standard. See Thomas v. Zatecky, 712 F.3d 1004, 1006

(7th Cir. 2013) (stating that bad faith is a phrase that is understood to mean objective

frivolousness). At this time, there is no objectively reasonable argument the plaintiff could present

to argue that the disposition of this motion was erroneous. In pursuing an appeal, therefore, the

plaintiff “is acting in bad faith . . . [because] to sue in bad faith means merely to sue on the basis

of a frivolous claim, which is to say a claim that no reasonable person could suppose to have any

merit.” Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). Accordingly, his appeal is not taken

in good faith, and for this reason his request for leave to proceed on appeal in forma pauperis, dkt.

[18], is DENIED.

SO ORDERED.

Date: 3/27/2020




                                                  1
Distribution:

RUFUS EDWARD JONES
778525
MARION COUNTY JAIL II
MARION COUNTY JAIL II
Inmate Mail/Parcels
730 East Washington Street
Indianapolis, IN 46202




                             2
